Citation Nr: 1503512	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  11-27 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether the Veteran is competent for the purpose of direct receipt of Department of Veterans Affairs (VA) compensation benefits.  

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) for the period prior to June 15, 2009.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), for the period prior to June 15, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the November 2009 rating decision issued by the Appeals Management Center (AMC), and the April 2010 rating decision of the VA Regional Office (RO) in Baltimore, Maryland.  The Veteran received notification of the April 2010 rating decision in a letter dated in May 2010.  

A brief procedural overview of the case reflects that in an earlier appeal, the Veteran had sought an effective date earlier than August 26, 2004 for the grant of service connection for PTSD, an initial rating in excess of 30 percent for PTSD, and entitlement to a TDIU.  In the May 2008 decision, the Board denied the claim for an earlier effective date, and remanded the claims for an initial rating in excess of 30 percent for PTSD, and entitlement to a TDIU for additional development.  After the development was conducted, in the November 2009 rating action, the AMC granted the Veteran's earlier claim seeking an initial rating in excess of 30 percent for the PTSD, and evaluated the Veteran's PTSD as 100 percent disabling, effective June 15, 2009.  [The assignment of a 100 percent scheduler evaluation for the PTSD in this case rendered the TDIU appeal moot.]  In a February 2010 notice of disagreement (NOD), the Veteran appealed the effective date assigned for his 100 percent disability rating.  In the April 2010 rating decision, the RO determined that the Veteran was not competent to handle disbursement of funds for VA purposes.  The Veteran appealed both decisions and perfected timely appeals of the November 2009 and April 2010 rating decisions.  With regard to the claim seeking an effective date earlier than June 15, 2009 for the grant of a 100 percent disability rating for the service-connected PTSD, the Board has bifurcated this issue, and recharacterized the issue as reflected on the title page of this decision.  

A June 2011 Certificate of Legal Capacity reflects that Brian Bishop, Esq. has been assigned as the Veteran's federal fiduciary for purposes of handling his VA compensation benefits.  

In November 2014, the Veteran testified at a Board hearing conducted before the undersigned in Washington, DC.  A copy of the transcript has been associated with the claim folder.  

In addition to the claims folder, this appeal was also processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records

The issues of entitlement to an initial rating in excess of 30 percent for PTSD for the period prior to June 15, 2009, and entitlement to a TDIU for the period prior to June 15, 2009 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the November 2014 hearing, prior to the promulgation of a decision in the appeal, the Veteran testified that he wished to withdraw from appellate review his appeal of the April 2010 rating action wherein it was determined that the Veteran was not competent for the purpose of direct receipt of VA compensation benefits.  







CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the claim of whether the Veteran is competent for the purpose of direct receipt of VA compensation benefits have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  During the November 2014 hearing, the Veteran testified that he wished to withdraw from appellate review his appeal of his claim seeking to restore his compentency status.  See November 2014 Hearing Transcript (T.), p. 2.  

In view of the Veteran's expressed desire, the Board concludes that further action with regard to his claim seeking to restore his competency status is not appropriate.  38 U.S.C.A. § 7105(d) (West 2014); 38 C.F.R. § 20.204 (2014).  The Board does not have jurisdiction over the withdrawn issue and, as such, must dismiss the appeal.  See 38 U.S.C.A. § 7105(d) (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).  


ORDER

The appeal of the issue of whether the Veteran is competent for the purpose of direct receipt of VA compensation benefits is dismissed.  



REMAND

After a review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's remaining claims.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (Supp. 2014); 38 C.F.R. § 3.159(c), (d) (2014).  

During an April 2008 hearing in connection to the Veteran's previous claims for an initial rating in excess of 30 percent for PTSD and entitlement to a TDIU, the Veteran's then spouse indicated that he was receiving disability benefits from the Social Security Administration (SSA) in connection to his back, neck and PTSD.  See April 2008 Hearing Transcript, p. 12.  In the May 2008 remand, the Board attempted to retrieve the Veteran's SSA records and specifically the SSA administrative decision granting disability benefits, and the medical records relied upon in the administrative decision.  In response to a June 2008 fax sent by the AMC requesting the Veteran's SSA records, the SSA National Records Center (NRC) indicated that the request for records had been forwarded to the appropriate office, and provided a name, telephone number and fax number for the designated person at this office to whom any follow-up requests should be directed to.  The SSA also provided a number of award letters issued by SSA, one of which is dated in June 2005 and reflects that the Veteran was found to be disabled as of August 1, 2004, and that he was entitled to monthly disability benefits beginning January 2005.  However, the SSA did not provide the Administration decision granting the Veteran's claim for disability benefits, nor did they provide the medical records relied upon in reaching the Administration Decision.  Indeed, an SSA Disability Determination and Transmittal report which usually reflects the primary and/or secondary diagnoses and disability(ies) the Veteran is receiving benefits for was also not provided.  During his June 2009 VA psychiatric examination, the Veteran reported to be unemployed as a result of his PTSD and his physical issues, and further noted that his SSA benefits were awarded in 2005 predominantly as a result of his PTSD.  The Veteran stated that his PTSD symptoms affected his employment due to his difficulty concentrating, his inability to pay attention to things for very long, and his social isolation and irritability.  

Unfortunately, other than the Veteran's lay assertions attesting to the disabilities he is currently receiving SSA disability benefits, there is nothing in the record to corroborate these assertions or to show what disability(ies) the Veteran is currently receiving SSA disability benefits for.  As previously noted above, in their June 2008 response, the SSA provided the name, telephone, and fax number of the person to whom all follow-up requests, and/or requests for additional information should be sent.  However, it does not appear that any follow-up requests or questions were ever addressed to this person.  Furthermore, the SSA has not provided an explanation as to the location and/or whereabouts of these records.  Indeed, the SSA has not at any time indicated that the Veteran's medical records were destroyed or that an exhaustive and comprehensive search was negative for these records and thus further efforts would be futile.  Pursuant to 38 C.F.R. § 3.159(c)(2), VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  In light of the fact that potentially relevant records have not yet been obtained, and additional efforts to retrieve these records were not taken, the Board finds that the Veteran's claim should be remanded once again so the necessary SSA medical records can either be retrieved, or if the documents are not found, the unavailability of these records can be properly documented in the record.  

Also, during his hearing, the Veteran testified that the same VA examiner who evaluated him during the November 2004 VA examination, J.T., M.D., evaluated him during the June 2009 VA examination.  According to the Veteran, halfway through the June 2009 VA examination, while he was describing the current severity of his psychiatric symptoms to the examiner, Dr. T. reportedly recalled having evaluated the Veteran in November 2004, and purportedly stated that he had recommended that the Veteran be evaluated as 100 percent disabling in his November 2004 evaluation summary report.  See T., p. 4.  The Veteran, through his representative, requested that if the Board was unable to grant a rating in excess of 30 percent for his PTSD for the period prior to June 15, 2009, as well as entitlement to a TDIU prior to June 15, 2009, that the file be referred to a VA psychiatric specialist to review the transcript and treatment records to determine the earliest date it was factually ascertainable that he was considered too disabled to work.  See T., p. 9.  In light of the Veteran's request, as well as his claim that the June 2009 VA examiner recommended that he be evaluated as 100 percent disabling as early as November 2004, the Board finds that the Veteran's claims file should be referred to a VA psychiatric examiner for an addendum opinion discussing the earliest date that the Veteran was rendered totally disabled as a result of his service-connected PTSD.  

Accordingly, the case is REMANDED for the following action:

1. 1. The AOJ should obtain and associate with the claims file a copy of the decision of the SSA to award disability benefits to the Veteran and the medical records upon which the SSA based its decision.  If the AOJ has difficulty retrieving these records, then follow-up requests should be sent to the person specified in the above-referenced NRC reply.  Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  If the records are unavailable, the claims file must be properly documented as to the unavailability of these records.  

2. AFTER completion of the above, and after all outstanding treatment records have been associated with the claims file, refer the Veteran's claims file to a VA psychiatrist or psychiatric specialist.  The claims file, including a copy of this REMAND, as well as all records on Virtual VA and VBMS, must be made available to the examiner for review, and the examination report should reflect that such review was completed.  For the period prior to June 15, 2009, the examiner should identify the nature, frequency, and severity of all current manifestations of PTSD, and specify the degree of occupational or social impairment due to his service-connected PTSD.  Examination findings should be reported to allow for evaluation of PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The examiner should also assign a GAF score and provide an explanation of the assigned score.  

Also, for the period prior to June 15, 2009, the examiner should opine on the impact of the Veteran's PTSD on his social and industrial activities, including his ability to obtain and to maintain any full-time employment.  The examiner should specifically comment on the effect of the service-connected PTSD on the Veteran's ability to engage in any type of gainful employment consistent with his education and occupational experiences, including whether any form of 'light duty' or 'sedentary work' is possible and whether, in the examiner's opinion, the service-connected PTSD is of such severity as to result in an inability to obtain and to maintain employment.  When rendering his or her opinion, the examiner should take into consideration the severity of the Veteran's service-connected disability for the period prior to June 15, 2009.  If the examiner finds that the Veteran is employable for the period prior to June 15, 2009, he or she should explain how the Veteran is capable of obtaining or maintaining any type of employment in light of any restrictions resulting from his service-connected PTSD.  In offering these opinions, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's competent and credible lay statements.  If need be, further testing should be accomplished.  

Clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved should be included.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the reviewer be undertaken so that a definite opinion can be obtained.)

3. After completing the above, readjudicate the issues of entitlement to an initial rating in excess of 30 percent for PTSD for the period prior to June 15, 2009, and the issue of entitlement to a TDIU for the period prior to June 15, 2009.  If any of the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


